WINSLOW, District Judge.
The Jones Act (U. S. Code, title 46, § 688; 46 USCA § 688) provides that, in personal injury actions of seamen, aU statutes of the United States modifying or extending the common-law right or remedy of railway employees shall apply. Certain beneficent provisions of the Federal Employers' Liability Act would, therefore, be appEeable in such suits.
Under the Federal Employers’ Liability Act (U. S.vCode, title 45, § 54; 45 USCA § 54) there is no assumption of risk on the part of the land employee, where there has been a violation by the common carrier of the Safety AppEance Act (45 USCA § 1 et seq.). Manifestly, however, the seaman stiU assumes the ordinary risks of his employment, and also those which are obvious or fuUy known or appreciated, just as the employee of a common carrier would assume certain risks of his employment. Toledo, St. Louis & Western R. R. Co. v. Allen, 276 U. S. 165, at pages 168 and 169, 48 S. Ct. 215, 72 L. Ed. 513.
Motion to strike out the fourth defense denied. «